DETAILED ACTION
This is an Office action based on application number 16/620,837 filed 09 December 2019, which is a national stage entry of PCT/JP2018/020161 filed 25 May 2018, which claims priority to JP2017-114357 filed 9 June 2017. Claims 1-5 are pending.
Amendments to the claims, filed 17 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are altered to address Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) in view of Kato et al. (JP S60-11543 with citations taken from the provided machine translation and Derwent Abstract) (Kato) and as evidenced by PubChem – Tris(2-ethylhexyl) trimellitate (PubChem).

Regarding instant claim 1, Yatagai discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (paragraph [0022]). Yatagai further discloses that the substrate is a polyvinyl chloride film (paragraph [0023]).
	Yatagai does not explicitly disclose specific substrate composition of the claim.
	However, Kato discloses a composition comprising a polyvinyl chloride resin (PVC), 1-30 parts by weight of antimony trioxide with respect to 100 parts by weight of PVC, and 15-100 parts by weight of a plasticizer selected from trimellitic acid ester with respect to 100 parts by weight of PVC (Derwent - BASIC-ABSTRACT). Yatagai teaches that the composition is used for electric wire covering materials and adhesive tape; furthermore, the composition has reduced smoke emission during combustion of the composition without deteriorating initial physical properties and flame retarding property of PVC (Derwent - USE/ADVANTAGE).
	It is noted that the amounts of plasticizer and antimony trioxide overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kato further discloses that specific examples of such preferable plasticizers is inclusive of tri(2-ethylhexyl) trimellitate (Machine Translation - lines 38-43).
	PubChem provides evidence that tri-2-ethylhexyl trimellitate has a boiling point of 414.0 ºC.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or 
	Therefore, it would have been obvious to combine Kato with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 3, PubChem provides evidence of the structure of tri-2-ethylhexyl trimellitate that satisfies the formula of the claim.

    PNG
    media_image1.png
    268
    268
    media_image1.png
    Greyscale

Regarding instant claim 4, Yatagai further discloses that the pressure-sensitive composition comprises a rubber-based latex and a tackifier emulsion (paragraph [0007]), wherein the rubber-based latex contains a natural rubber latex (paragraph [0013]).

Regarding instant claim 5, Yatagai further discloses that the pressure-sensitive adhesive tape is suitable for protecting or binding a wire harness for automobiles (paragraph [0028]).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are changed to rely on a different embodiment encompassed by the Kato reference and the evidence provided by PubChem.
Applicant, however, traverses the reliance on the disclosure of the Kato reference. Specifically, Applicant contends that reading Kato in its entirety, would not be motivated to select a plasticizer having a boiling point of 410 ºC or higher and 500 ºC or lower with a reasonable expectation of success. In support of their argument, Applicant provides a Declaration under 35 C.F.R. §1.132 by Mizuki Hasumi (Hasumi Declaration), which shows that the use of either tri-n-octyl trimellitate or dioctyl phthalate in compositions otherwise encompassed by the scope of the claims do not have the superior mechanical properties and suppression of occurrence of cracks after exposure to high temperature conditions for a long period of time. Applicant contends that the Hasumi Declaration, in combination with the examples of the original disclosure, provide evidence of unexpected results and establishes that the claimed boiling point temperature range of the plasticizer is critical.
	Applicant’s arguments are unpersuasive. First, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d cert. denied, 493 U.S. 975 (1989). In the instant case, while the Derwent Abstract discloses an exemplary trimellitic acid ester inclusive of tri-n-octyl trimellitate, the machine translation of the same Kato reference discloses trimellitic acid esters inclusive of tri (2-ethylhexyl) trimellitate are used as preferable plasticizers. Further, as cited above, PubChem provides evidence that the boiling point of tri (2-ethylhexyl) trimellitate (414.0 ºC) is within the range of the amended claims.  Applicant’s specification states that the boiling point of this compound is 430 °C, see table 3.  It is unclear which boiling point is correct, however each of these listed values lies withinthe claimed boiling point range of 410-500 °C. Therefore, Applicant’s argument that one of ordinary skill in the art, having the entirety of the Kato reference, would not select a plasticizer having the claimed boiling point is unpersuasive because the entirety of the Kato reference encompasses a plasticizer having a boiling point within the claimed range.
	Second, Applicant’s arguments as to unexpected results attributed to the claimed range are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(I-II). In the instant case, the evidence upon which Applicant relies, i.e., the Examples in the original disclosure, relies on three examples that are within the scope of independent claim 1 (i.e., tri-2-ethylhexyl trimellitate, diisononyl adipate, and diisodecyl phthalate, having boiling points any plasticizer having a boiling point of 410 ºC or higher and 500 ºC or lower. Further, when taken in consideration of the dependent claims, which limit the plasticizer to a trimellitic acid ester (Claim 2) having a specific formula (Claim 3), then Applicant’s evidence only provides one example (i.e., tri-2-ethylhexyl trimellitate) that is within the scope of the claims. Further, as the examples of the original disclosure are insufficient to establish unexpected results through a showing of embodiments within the scope of the claims, then the evidence of the of the Hasumi Declaration, which shows only one plasticizers having a boiling point above the claimed range, is insufficient to show unexpected results attributed to the claimed range. Therefore, Applicant has not established the criticality of the claimed boiling point range.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/22/2021